Citation Nr: 1038253	
Decision Date: 10/12/10    Archive Date: 10/22/10

DOCKET NO.  08-26 349A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and the Veteran's Spouse


ATTORNEY FOR THE BOARD

Patricia Veresink, Associate Counsel


INTRODUCTION

The Veteran had active duty service from April 1968 to August 
1969 with subsequent service in the Army National Guard.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2007 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Des Moines, IA.  
The Veteran testified at a Board hearing at the RO in May 2010 
before the undersigned Veterans Law Judge.  A copy of the 
transcript of that hearing has been associated with the record on 
appeal.    


FINDING OF FACT

Bilateral hearing loss and tinnitus are related to service.  


CONCLUSION OF LAW

Bilateral hearing loss and tinnitus were incurred in the 
Veteran's active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 
3.385 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

Duty to Notify

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126; 
see also 38 C.F.R.  §§ 3.102, 3.156(a), and 3.326(a), VA has a 
duty to notify the claimant of any information and evidence 
needed to substantiate and complete a claim, and of what part of 
that evidence is to be provided by the claimant and what part VA 
will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 
38 C.F.R § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).

The record shows that through a VCAA letter dated January 2007 
the appellant was informed of the information and evidence 
necessary to warrant entitlement to the benefit sought on appeal.  
The appellant was also advised of the types of evidence VA would 
assist him in obtaining as well as his own responsibilities with 
regard to identifying relevant evidence.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Charles v. Principi, 16 Vet. 
App. 370 (2002).

The notice requirements apply to all five elements of a service 
connection claim: 1) Veteran status, 2) existence of a 
disability, 3) a connection between the Veteran's service and the 
disability, 4) degree of disability, and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

In the present appeal, the appellant was provided with notice of 
what type of information and evidence was needed to substantiate 
the claim.  Further, the January 2007 letter gave notice of the 
types of evidence necessary to establish a disability rating and 
effective date for the disabilities on appeal.   

The United States Court of Appeals for Veterans Claims decision 
in Pelegrini v. Principi, 18 Vet. App. 112 (2004) held, in part, 
that a VCAA notice as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency of 
original jurisdiction decision on a claim for VA benefits.  The 
VCAA letter to the appellant was provided in January 2007 prior 
to the initial unfavorable decision in August 2007.  Accordingly, 
the duty to notify under VCAA has been met.  




Duty to Assist

The Board also finds that there has been substantial compliance 
with the assistance provisions set forth in the law and 
regulations.  The record in this case includes service treatment 
records, VA treatment records, private treatment records, VA 
examination reports, and lay evidence.  The Board finds that the 
record as it stands includes adequate competent evidence to allow 
the Board to decide the case and no further action is necessary.  
See generally 38 C.F.R.  § 3.159(c).  No additional pertinent 
evidence has been identified by the claimant.   

The Veteran was afforded VA examinations in March 2007 and 
February 2008.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  
Subsequently, the Veteran provided additional detail as to his 
in-service experiences during a hearing in May 2010.  In order to 
ensure that such sworn testimony was considered with the 
promulgation of a medical opinion, the Board sought additional 
medical opinion in August 2010 from an audiological specialist 
with the Veterans Health Administration (VHA).   This opinion was 
received in September 2010.  Thus, the Board finds that a further 
examination is not necessary. 

For all the foregoing reasons, the Board concludes that VA's 
duties to the claimant have been fulfilled with respect to the 
issues on appeal.

Analysis

The issues before the Board involve claims of entitlement to 
service connection. Applicable law provides that service 
connection will be granted if it is shown that the Veteran 
suffers from disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  That an injury occurred in service 
alone is not enough; there must be chronic disability resulting 
from that injury.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding of 
chronicity.  38 C.F.R. § 3.303(b).  

Additionally, for Veteran's who have served 90 days or more of 
active service during a war period or after December 31, 1946, 
certain chronic disabilities, such as organic diseases of the 
nervous system, are presumed to have been incurred in service if 
manifest to a compensable degree within one year of discharge 
from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.  In an October 4, 1995, opinion, VA's Under Secretary for 
Health determined that it was appropriate to consider high 
frequency sensorineural hearing loss as an organic disease of the 
nervous system and therefore a presumptive disability.  Service 
connection may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

In addition, service connection may be granted for disability 
resulting from disease or injury incurred in or aggravated while 
performing active duty for training or injury incurred in or 
aggravated while performing inactive duty training.  38 U.S.C.A. 
§§ 101(24), 106, 1110 (West 2002).  

Service connection for impaired hearing is subject to 38 C.F.R. § 
3.385, which provides that impaired hearing will be considered to 
be a disability when the auditory threshold in any of the 
frequencies of 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels 
or greater; or when the auditory thresholds for at least three of 
the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 
decibels or greater; or when speech recognition scores using the 
Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385; 
See also Hensley v. Brown, 5 Vet. App. 155 (1993).

A December 1967 entrance report of medical examination showed 
pure tone thresholds, in decibels, as follows:






HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
0
10
5
LEFT
5
0
0
0
0

The August 1969 separation report of medical examination showed 
pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5
--
0
LEFT
5
5
0
--
5

Additionally, an Army National Guard enlistment report of medical 
examination revealed pure tone thresholds, in decibels, as 
follows in October 1977:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
5
--
15
LEFT
10
5
10
--
20


A January 2001 VA medical record showed chronic tinnitus.  The 
record noted that the Veteran had never had his hearing checked.

The Veteran attended an audiology consult in September 2002.  The 
Veteran reported increasing difficulty hearing higher-pitched 
sounds over a period of many years.  He also noted a locust-like 
tinnitus bilaterally for many years.  The examiner diagnosed a 
mild-severe sensorineural hearing loss from 3000 to 8000 Hz 
bilaterally.  The Veteran attended another audiology consult in 
December 2006.  He complained of worsening hearing.  The examiner 
noted slightly poorer thresholds throughout, of mostly 
nonsignificant shifts.  Word recognition was excellent 
bilaterally.  

The Veteran was afforded a VA examination in March 2007.  The 
Veteran reported bilateral tinnitus that began at the time he 
signed up for medical care through the VA.  Pure tone thresholds, 
in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
25
45
45
45
LEFT
15
15
40
55
75

Speech audiometry revealed speech recognition ability of 92 
percent in the right ear and of 92 percent in the left ear.  The 
examiner diagnosed normal hearing 250-1500 Hz sloping to severe 
sensorineural hearing loss, bilaterally with constant bilateral 
tinnitus reported.  The examiner stated that the tinnitus is less 
likely as not caused by or a result of military noise exposure.  
She also reported that hearing loss is not caused by or a result 
of military noise exposure.  She provided a rationale for her 
opinions noting normal hearing upon entrance and exit of military 
service and a tinnitus start date reported as after exiting the 
military.  

The Veteran was afforded another VA examination in February 2008.  
The examiner reviewed the claims file, including the March 2007 
VA examination.  The examiner acknowledged the Veteran's claim of 
occasional noise exposure while serving with the Iowa National 
Guard.  The examiner noted the October 1977 service treatment 
record that showed no significant hearing loss.  The examiner 
noted that the Veteran served as an industrial arts teacher and 
an athletic coach after service.  The examiner noted that both 
these positions may include significant noise exposure.  Based on 
the review of the audiologist reports and the above information, 
the examiner opined that hearing loss and tinnitus are more 
likely than not a result of civilian occupational noise exposure 
while employed as an Industrial Arts teacher and a coach.  

The Veteran testified in a May 2010 hearing before the Board that 
the February 2008 opinion was based on incorrect facts.  At his 
hearing, the Veteran provided elaboration about his in-service 
and reserve duty noise exposure as well as his post-service job 
and recreational activities that exposed him to noise.  He swore 
under oath that he taught young children Industrial Arts and 
therefore was not exposed to saws, drills, air compressors, 
hammers, air powered wrenches, and other pneumatic tools.  He 
also testified that his coaching experience was with the golf 
team and therefore did not include whistles as indicated by the 
February 2008 examiner.   

A September 2010 opinion by a VHA specialist, Audiology Section 
Chief/Supervisor and Doctor of Audiology, provides her 
conclusions that it is at least as likely as not that the 
Veteran's current bilateral hearing loss and tinnitus are 
causally related to military service.  In so doing, the VHA 
specialist reviewed the Veteran's claims file and discussed all 
of the pertinent evidence, to include the Veteran's hearing 
testimony.  Additionally, the specialist provided 7 points as to 
the basis of the opinion and why such opinion was substantiated.     

The Board acknowledges that the Veteran's current level of 
hearing loss meets the criteria for a hearing loss disability for 
VA purposes.  The Veteran's auditory threshold in the frequencies 
of 2000, 3000, and 4000 Hertz is 40 decibels or greater.  
38 C.F.R. § 3.385.  The critical question is therefore whether 
such hearing loss, and tinnitus, is the result of military 
service.  

In this case there are medical opinions both for and against the 
claim.  Greater weight may be placed on one physician's opinion 
than another's depending on factors such as the reasoning 
employed by the physicians and whether (and the extent to which) 
they reviewed prior clinical records and other evidence.  
Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994). 

In March 2007, the examiner stated that the tinnitus is less 
likely as not caused by or a result of military noise exposure.  
She also reported that hearing loss is not caused by or a result 
of military noise exposure.  She provided a rationale for her 
opinions noting normal hearing upon entrance and exit of military 
service and a tinnitus start date reported as after exiting the 
military.  The February 2008 examination also failed to find a 
relation between the Veteran's service and his hearing loss and 
tinnitus.  The Board notes that the February 2008 examination was 
based partially on the lack of significant hearing loss after 
service as noted in October 1977 and partially on the Veteran's 
subsequent noise exposure.  Given the additional hearing 
testimony discussed above, the Board finds the second part of the 
examiner's rationale to be inaccurate.  These early opinions do 
not consider the more extensive record that resulted from the 
testimony that the Veteran and his spouse provided under oath in 
May 2010.  

As a consequence, the Board places more weight on the opinion 
furnished by the VHA specialist in September 2010.  More so than 
the other opinions, the report from the VHA specialist provides a 
thorough rationale for the opinion stated, relying on and citing 
to the most complete record available for review.  Nieves- 
Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value 
of a medical opinion comes from when it is the factually 
accurate, fully articulated, and sound reasoning for the 
conclusion, not the mere fact that the claims file was reviewed).  
As such, the most competent and probative evidence supports the 
claim.  

In conclusion, the Board finds that the evidence supports the 
claim.  


ORDER

Entitlement to service connection for bilateral hearing loss and 
tinnitus is granted. 




____________________________________________
MARY SABULSKY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


